--------------------------------------------------------------------------------

Exhibit 10.3
 
SECURITY AGREEMENT


SECURITY AGREEMENT, dated as of November 8, 2012, by and among each of the
entities identified on the signature page hereto under the heading “Grantors”
(each a “Grantor” and, collectively, the “Grantors”) and PEOPLE’S UNITED BANK
(the “Secured Party”).


RECITALS


A.           ORBIT INTERNATIONAL CORP., a Delaware corporation (“Orbit”),
BEHLMAN ELECTRONICS, INC., a Delaware corporation, TULIP DEVELOPMENT LABORATORY,
INC., a Pennsylvania corporation and INTEGRATED CONSULTING SERVICES, INC., a
Kentucky corporation (each a “Borrower” and collectively, the “Borrowers”), and
the Secured Party have entered into a Credit Agreement, dated as of the date
hereof (as the same may be hereafter amended, modified, restated or supplemented
from time to time, the “Credit Agreement”) pursuant to which the Borrowers will
receive loans and other financial accommodations from the Secured Party and will
incur Obligations (as hereinafter defined).
 
B.           To induce the Secured Party to extend credit to the Borrowers on
and after the date hereof as provided in the Credit Agreement, each Grantor
desires to grant the Secured Party security and assurance in order to secure the
payment and performance of all Obligations and to that effect to grant the
Secured Party a first priority perfected security interest in its assets and, in
connection therewith, to execute and deliver this Agreement.


Accordingly, the parties hereto hereby agree as follows:


DEFINITIONS


(a)           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Uniform Commercial Code as
in effect in the State of New York (the “UCC”).


(b)           Capitalized terms used herein and not otherwise defined shall have
the following meanings:


“Agreement” means this Agreement and shall include all amendments, modifications
and supplements hereto and shall refer to this Agreement as the same may be in
effect at the time such reference becomes operative.


“Banking Services Obligations” has the meaning assigned to such term in the
Credit Agreement.


 “Business Day” has the meaning assigned to such term in the Credit Agreement.


“Collateral” means the following property of each Grantor, wherever located, and
whether now owned or hereafter acquired or arising:


 
(i)
Accounts;

 
(ii)
Chattel paper, including Electronic Chattel Paper;

 
(iii)
Goods, including all Inventory and Equipment and any accessions thereto;

 
(iv)
Instruments, including Promissory Notes;

 
(v)
Investment Property;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(vi)
Documents;

 
(vii)
Deposit Accounts;

 
(viii)
Commercial Tort Claims, if any, identified on Schedule A annexed hereto;

 
(ix)
Letter-of-Credit Rights;

 
(x)
General Intangibles, including Payment Intangibles and Software;

 
(xi)
Supporting Obligations;

 
(xii)
to the extent not listed above, all other personal property; and

 
(xiii)
to the extent not listed above as original collateral, proceeds and products of
the foregoing.



“Default” has the meaning assigned to such term in the Credit Agreement.


“Event of Default” has the meaning assigned to such term in the Credit
Agreement.


“Liens” has the meaning assigned to such term in the Credit Agreement.


“Loan Documents” has the meaning assigned to such term in the Credit Agreement.


“Loans” has the meaning assigned to such term in the Credit Agreement.


“Obligations” means (i) all obligations, liabilities and indebtedness of each
Grantor to the Secured Party,  whether now existing or hereafter created,
absolute or contingent, direct or indirect, due or not, whether created directly
or acquired by assignment or otherwise, including, without limitation,
obligations, liabilities, and indebtedness of each Grantor arising under or
relating to the Credit Agreement or any other Loan Document to which it is a
party (including, without limitation, with respect to the Borrowers, all
obligations, liabilities and indebtedness with respect to the principal of and
interest on the Loans) including the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, and interest that but for the filing of a petition in
bankruptcy with respect to any Grantor would accrue on such obligations, whether
or not a claim is allowed against such Grantor for such interest in the related
bankruptcy proceeding), and all fees, costs, expenses and indemnity obligations
of the Grantors to the Secured Party hereunder, or under any other Loan
Document, (ii) all obligations of the Borrowers under each interest rate swap,
collar, cap, floor or forward rate agreement or other agreement regarding the
hedging of interest rate risk exposure of the a Borrower, in each case, entered
into with the Secured Party; and (iii) all Banking Services Obligations.


“Person” has the meaning assigned to such term in the Credit Agreement.


(c)           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and the neuter.  Except as otherwise
herein specifically provided, each accounting term used herein shall have the
meaning given to it under Generally Accepted Accounting Principles.  The term
“including” shall not be limited or exclusive, unless specifically indicated to
the contrary.  The word “will” shall be construed to have the same meaning in
effect as the word “shall”.  The words “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, all of which are by this reference incorporated
into this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


I.           SECURITY


SECTION 1.01.  Grant of Security.  As security for the Obligations, each Grantor
hereby transfers, assigns and grants to the Secured Party a security interest in
the Collateral.


SECTION 1.02.  Release and Satisfaction.  Upon the termination of this Agreement
and the indefeasible payment in full of the Obligations, the Secured Party shall
deliver to each Grantor, upon request therefor and at such Grantor’s expense,
releases and satisfactions of all financing statements, notices of assignment
and other registrations of security.


II.           REPRESENTATIONS AND WARRANTIES


SECTION 2.01.  Representations and Warranties With Respect to Security.  Each
Grantor hereby represents and warrants to the Secured Party as follows:


(a)           Name.  Each Grantor’s exact legal name, state of incorporation or
organization and organizational number is set forth on Schedule A annexed
hereto.


(b)           Ownership of Collateral.  Each Grantor owns all of its personal
property and assets, including, without limitation, the Collateral, free and
clear of all Liens, other than the Liens permitted under Section 7.01 of the
Credit Agreement.


(c)           Trademarks, Patents and Copyrights.  Annexed hereto as Schedule A
is a complete list of all patents, trademarks, copyrights, applications
therefor, and other similar General Intangibles which each Grantor owns or has
the right to use as of the date of this Agreement.  There are no assertions or
claims challenging the validity of any of the foregoing.  The business of each
Grantor as now conducted does not conflict with any patents, patent rights,
licenses, trademarks, trademark rights, trade names, trade name rights or
copyrights of others.  There is no infringement of any General Intangible of any
Grantor.


(d)           Accounts.  Annexed hereto as Schedule A is a list identifying the
chief executive office or principal place of business of each Grantor and all
addresses at which each Grantor maintains books or records relating to its
Accounts as of the date of this Agreement.


(e)           Inventory.  Annexed hereto as Schedule A is a list identifying all
addresses where each Grantor maintains its Inventory as of the date of this
Agreement.  No Grantor’s Inventory is currently maintained or will be maintained
with any bailee that issues negotiable warehouse receipts or other negotiable
instruments therefor.


(f)           Equipment.  Annexed hereto as Schedule A is a list identifying all
the addresses where the Equipment of each Grantor is located.


(g)           Trade Names.  Except as set forth on Schedule A annexed hereto,
each Grantor has not done during the five years prior to this Agreement, and
does not currently do, business under fictitious business names or trade names.
No Grantor has been known under any other name during such five year
period.  Each Grantor will only change its name or do business under any other
fictitious business names or trade names during the term of this Agreement after
giving not less than thirty (30) Business Days’ prior written notice to the
Secured Party.


(h)           Acquired Collateral.   Except as set forth on Schedule A annexed
hereto, the Collateral has been acquired or originated by each Grantor in the
ordinary course of such Grantor’s business and was not acquired pursuant to any
acquisition of all or a portion of the business of any Person whether by merger,
acquisition of assets or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


(i)           Third Party Locations.  Except as set forth on Schedule A annexed
hereto, no Collateral is in the possession of, or under the control of, any
Person other than a Grantor or the Secured Party.


(j)           Commercial Tort Claims.  Except to the extent identified under the
definition of Collateral above, no Grantor holds any Commercial Tort Claim.


(k)           Enforceability of Security Interests.  Upon the execution of this
Agreement by each Grantor and the filing of financing statements properly
describing the Collateral and identifying such Grantor and the Secured Party in
the applicable jurisdiction required pursuant to the UCC, security interests and
liens granted to the Secured Party under Section 1.01 hereof shall constitute
valid, perfected and first priority security interests and liens in and to the
Collateral of such Grantor, other than Collateral which may not be perfected by
filing under the Uniform Commercial Code, and subject to the Liens permitted
pursuant to Section 7.1 of the Credit Agreement, in each case enforceable
against all third parties and securing the payment of the Obligations.


III.           COVENANTS OF GRANTORS


SECTION 3.01.  Records; Location of Collateral.  So long as a Grantor shall have
any Obligation to the Secured Party: (a) such Grantor shall not change the
jurisdiction of its incorporation or organization or move its chief executive
office, principal place of business or office at which is kept its books and
records (including computer printouts and programs) from the locations existing
on the date hereof and listed on Schedule A annexed hereto; (b) a Grantor shall
not establish any offices or other places of business at any other location; (c)
a Grantor shall not move any of the Collateral to any location other than those
locations existing on the date hereof and listed on Schedule A annexed hereto;
or (d) a Grantor shall not change its corporate name in any respect, unless, in
each case of clauses (a), (b) (c) and (d) above, (i) a Grantor shall have given
the Secured Party thirty (30) Business Days’ prior written notice of its
intention to do so, identifying the new location and providing such other
information as the Secured Party deems necessary, and (ii) a Grantor shall have
delivered to the Secured Party such documentation, in form and substance
satisfactory to the Secured Party and as required by the Secured Party, to
preserve the Secured Party’s security interest in the Collateral.


SECTION 3.02.  Commercial Tort Claims.   Each Grantor shall promptly notify the
Secured Party upon obtaining any Commercial Tort Claim after the date hereof
against any third party and, upon request of the Secured Party, shall promptly
enter into an amendment to this Agreement and do such other acts or things as
may be requested by the Secured Party to give the Secured Party a first priority
perfected security interest in any such Commercial Tort Claim.


SECTION 3.03.  Other Collateral.  Each Grantor shall promptly notify the Secured
Party upon acquiring or otherwise obtaining any Collateral after the date hereof
consisting of Deposit Accounts, Investment Property, Letter-of-Credit Rights,
Electronic Chattel Paper, Documents or Instruments.


SECTION 3.04.  Further Actions.


(a)           Promissory Notes and Tangible Chattel Paper.  If any Grantor shall
at any time hold or acquire any Promissory Notes or Tangible Chattel Paper, such
Grantor shall forthwith endorse, assign or deliver the same to the Secured Party
accompanied by instruments of transfer or assignment duly executed in blank as
the Secured Party may from time to time specify.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Deposit Accounts.  At the request of the Secured Party, each
Grantor will cause each depository bank where such Grantor maintains a Deposit
Account to execute an agreement pursuant to which the depository bank agrees to
comply, without the further consent of such Grantor, at any time, with
instructions from the Secured Party to such depository bank directing the
disposition of funds from time to time credited to such deposit account or agree
to the Secured Party becoming the customer of the depository bank with respect
to such deposit accounts, with such Grantor being permitted, only with the
consent of the Secured Party, to exercise rights to withdraw funds from such
deposit account. The Secured Party shall not give any such instructions or
withhold any withdrawal rights from such Grantor, unless an Event of Default has
occurred and is continuing.


(c)           Investment Property.  If any Grantor shall at any time hold or
acquire any Certificated Securities, such Grantor shall forthwith endorse, sign
and deliver the same to the Secured Party accompanied by such instruments of
transfer assignment duly executed in blank as Secured Party may from time to
time specify.  If any security is now or hereafter acquired by any Grantor are
uncertificated and are issued to the Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Secured Party thereof
and at the Secured Party’s request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party either (a) cause the issuer to
agree to comply without further consent of such Grantor or such nominee, at any
time with instructions from the Secured Party as to such Securities or (b)
arrange for the Secured Party to become the registered owner of the
securities.  If any Securities, whether certificated or uncertificated or other
Investment Property now or hereafter acquired by the Grantor are held by any
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, the Grantor shall immediately notify the Secured Party thereof and
at the Secured Party’s request and option, pursuant to an agreement in form and
substance satisfactory to the Secured Party either (i) cause such Securities
Intermediary or Commodity Intermediary, as the case may be, to agree to comply,
in each case, without further consent of such Grantor or such nominee, at any
time with Entitlement Orders or other instructions from the Secured Party to
such Securities Intermediary as to such Securities or other Investment Property,
or to apply any value distributed on account of any Commodity Contract as
directed by the Secured Party to such Commodity Intermediary or (ii) in the case
of Financial Assets or other Investment Property held through a Securities
Intermediary, arrange for this Secured Party to become the Entitlement Holder
with respect to such Investment Property, with such Grantor being permitted,
only with the consent of the Secured Party, to exercise rights to withdraw or
otherwise deal with such Investment Property.  The Secured Party shall not give
any such Entitlement Order or instructions or directions to any such issuers,
Securities Intermediary or Commodity Intermediary and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by the Grantor,
unless an Event of Default has occurred and is continuing.


(d)           Collateral in the Possession of Third Parties.   If any Collateral
is at any time in the possession of any person or entity other than a Grantor or
the Secured Party (a “Third Party”), the Grantor shall promptly notify the
Secured Party thereof, and at the Secured Party’s request and option, shall
promptly obtain an acknowledgment from the Third Party, in form and substance
satisfactory to the Secured Party that the Third Party holds such collateral for
the benefit of the Secured Party and such Third Party’s agreement to comply,
without further consent of the Grantor, at any time with the instructions of the
Secured Party as to such Collateral. The Secured Party agrees with the Grantor
that the Secured Party shall not give any such instructions unless an Event of
Default has occurred and is continuing.


(e)           Electronic Chattel Paper. If any Grantor at any time holds or
acquired an interest in any Electronic Chattel Paper, such Grantor shall
promptly notify the Secured Party thereof and, at the request and option of the
Secured Party, shall take such action as the Secured Party may reasonably
request to vest in the Secured Party control under Section 9105 of the UCC of
such Electronic Chattel Paper.
 
 
 

--------------------------------------------------------------------------------

 


(f)            Letter-of-Credit Rights. If any Grantor is at any time the
beneficiary under a Letter of Credit, such Grantor shall promptly notify the
Secured Party thereof and, at the request and option of the Secured Party, such
Grantor shall, pursuant to an arrangement in form and substance satisfactory to
the Secured Party, either (i) arrange for the Issuer and any confirmed or other
nominated person of such Letter of Credit to consent to an assignment to the
Secured Party the proceeds of the Letter of Credit or (ii) arrange for the
Secured Party to become the transferee beneficiary of the Letter of Credit, with
the Secured Party agreeing in each case that the proceeds of the Letter of
Credit are to be applied to satisfaction of the Obligations in such order as the
Secured Party may determine.


(g)           Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, such Grantor shall immediately notify the
Secured Party in a writing signed by the Grantor of the particulars thereof and
grant to the Secured Party in such writing a security interest therein and all
proceeds thereof, all upon the terms of this Agreement with such writing to be
in form and substance to the Secured Party.


(h)           General. Each Grantor further agrees, upon the request of the
Secured Party and at the Secured Party’s option, to take  any and all other
actions as the Secured Party may determine to be necessary or useful for the
attachment, perfection and first priority of, and the ability of the Secured
Party to enforce, the Secured Party’s security interest in any and all of the
Collateral, including without limitation, (i) executing and delivering and where
appropriate filing financing statements and amendments relating thereto under
the UCC to the extent, if any, that such Grantor’s signature thereon is required
therefor, (ii) causing the Secured Party’s name to be noted as Secured Party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or the ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral, (iii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce the Secured Party’s security interest in such Collateral, (iv) obtaining
governmental and other third party waivers, consents and approvals in form and
substance satisfactory to the Secured Party, including, without limitation, any
consent of any licensor, lessor or other persons obligated on Collateral and (v)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Secured Party.  Each Grantor further authorizes the Secured
Party to file initial financing statements describing the Collateral, and any
amendments thereto.


SECTION 3.05. Insurance and Assessments.  In the event any Grantor shall fail to
purchase or maintain insurance, or pay any tax, assessment, government charge or
levy, except as the same may be otherwise permitted hereunder or under the
Credit Agreement, or in the event that any lien, encumbrance or security
interest prohibited hereby shall not be paid in full or discharged, or in the
event such Grantor shall fail to perform or comply with any other covenant,
promise or obligation to the Secured Party hereunder, or under the Credit
Agreement or any other Loan Document, the Secured Party may, but shall not be
required to, perform, pay, satisfy, discharge or bond the same for the account
of such Grantor, and all money so paid by the Secured Party, including
reasonable attorney’s fees, shall be deemed to be Obligations.


SECTION 3.06. Inspection.  Upon reasonable notice to a Grantor, the Secured
Party may, during such Grantor’s normal business hours, examine and inspect any
Collateral and may examine, inspect and copy all books and records with respect
thereto or relevant to the Obligations.


SECTION 3.07.  Personal Property.   The Collateral shall remain personal
property at all times.  No Grantor shall affix any of the Collateral to real
property in any manner which would change its nature from that of personal
property to real property or to a fixture.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 3.08.  Maintenance of Corporate Existence.  Each Grantor shall preserve
and maintain its corporate existence and, except as otherwise permitted pursuant
to the Credit Agreement, shall not merge with or into or consolidate with any
other entity.


SECTION 3.09. Indemnification.  Each Grantor agrees to indemnify the Secured
Party and hold it harmless from and against any and all injuries, claims,
damages, judgments, liabilities, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel), charges and
encumbrances which may be incurred by or asserted against the Secured Party in
connection with or arising out of any assertion, declaration or defense of the
Secured Party’s rights or security interest under the provisions of this
Agreement or any other Loan Document, permitting it to collect, settle or adjust
Accounts or to deal with account debtors in any way or in connection with the
realization, repossession, safeguarding, insuring or other protection of the
Collateral or in connection with the collecting, perfecting or protecting the
Secured Party’s liens and security interests hereunder or under any other Loan
Document.


IV.           POWER OF ATTORNEY; NOTICES


SECTION 4.01.  Power of Attorney.   Each Grantor hereby irrevocably constitutes
and appoints the Secured Party and any officer or agent thereof, with full power
of substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of such Grantor or in the Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or useful to accomplish the purposes of this
Agreement and, without limiting the generality of the foregoing, hereby give
said attorneys the power and right, on behalf of the Grantor, without notice to
or assent by the Grantor, to (a) upon the occurrence and continuance of an Event
of Default, endorse the names of such Grantor on any checks, notes, drafts or
other forms of payment or security that may come into the possession of the
Secured Party or any affiliate of the Secured Party, to sign the Grantor’s name
on invoices or bills-of-lading, drafts against customers, notices of assignment,
verifications and schedules, (b) upon the occurrence and continuance of an Event
of Default, sell, transfer, pledge, make any arrangement with respect to or
otherwise dispose of or deal with any of the Collateral consistent with the UCC
and (c) do acts and things which the Secured Party deems necessary or useful to
protect, preserve or realize upon the Collateral and the Secured Party’s
security interest therein.  The powers granted herein, being coupled with an
interest, are irrevocable until all of the Obligations are indefeasibly paid in
full and this Agreement is terminated.  The powers conferred on the Secured
Party hereunder are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers.  Neither the Secured
Party nor any attorney-in-fact shall be liable for any act or omission, error in
judgment or mistake of law provided the same is not the result of gross
negligence or willful misconduct.


SECTION 4.02.  Notices. Upon the occurrence of an Event of Default, the Secured
Party may notify account debtors and other persons obligated on any of the
Collateral that the Collateral have been assigned to the Secured Party or of its
security interest therein and to direct such account debtors and other persons
obligated on any of the Collateral to make payment of all amounts due or to
become due to a Grantor directly to the Secured Party and upon such notification
and at such Grantor’s expense to enforce collection of any such Collateral, and
to adjust, compromise or settle for cash, credit or otherwise upon any terms the
amount of payment thereof.  The Secured Party may, at any time following the
occurrence of an Event of Default, notify the Postal Service authorities to
change the address of delivery of mail to an address designated by the Secured
Party.   After making of such a request or the giving of any such notification,
each Grantor shall hold any proceeds of collection of accounts, Chattel Paper,
general intangibles, instruments and other Collateral received by it as trustee
for the Secured Party without commingling the same with such Grantor and shall
turn the same over to the Secured Party in the identical form received, together
with any necessary endorsements or assignments.  The Secured Party shall apply
the proceeds of collection of such Collateral received by the Secured Party to
the Obligations, in such order as the Secured Party, in its sole discretion,
shall determine, such proceeds to be immediately credited after final payment in
cash or other immediately available funds of the items giving rise to them.
 
 
 

--------------------------------------------------------------------------------

 
 
V.           REMEDIES OF SECURED PARTY


SECTION 5.01. Enforcement.  Upon the occurrence of an Event of Default, the
Secured Party shall have, in addition to all of its other rights under this
Agreement and the other Loan Documents by operation of law or otherwise (which
rights shall be cumulative), all of the rights and remedies of a secured party
under the UCC and shall have the right, to the extent permitted by law, without
charge, to enter any Grantor’s premises, and until it completes the enforcement
of its rights in the Collateral subject to its security interest hereunder and
the sale or other disposition of any property subject thereto, take possession
of such premises without charge, rent or payment therefor (through self help
without judicial process and without having first given notice or obtained an
order of any court), or place custodians in control thereof, remain on such
premises and use the same for the purpose of completing any work in progress,
preparing any Collateral for disposition, and disposition of or collecting any
Collateral.  Without limiting the foregoing, upon the occurrence of an Event of
Default, the Secured Party may, without demand, advertising or notice, all of
which such Grantor hereby waives (except as the same may be required by law),
sell, lease, license or otherwise dispose of and grant options to a third party
to purchase, lease, license or otherwise dispose of any and all Collateral held
by it or for its account at any time or times in one or more public or private
sales or other dispositions, for cash, on credit or otherwise, at such prices
and upon such terms as the Secured  Party, in its sole discretion, deems
advisable.  At any such sale the Collateral or any portion thereof may be sold
in one lot as an entirety or in separate parcels as the Secured Party in its
sole discretion deems advisable.  Each Grantor agrees that if notice of sale
shall be required by law such requirement shall be met if such notice is mailed,
postage prepaid, to such Grantor at its address set forth above or such other
address as it may have, in writing, provided to the Secured Party, at least ten
(10) days before the time of such sale or disposition.  The Secured Party may
postpone or adjourn any sale of any Collateral from time to time by an
announcement at the time and place of the sale to be so postponed or adjourned,
without being required to give a new notice of sale.  Notice of any public sale
shall be sufficient if it describes the security of the Collateral to be sold in
general terms, stating the amounts thereof, the nature of the business in which
such Collateral was created and the location and nature of the properties
covered by the other security interests or mortgages and the prior liens
thereof.  The Secured Party may be the purchaser at any such sale if it is
public, free from any right of redemption, which such Grantor also waives, and
payment may be made, in whole or in part, in respect of such purchase price by
the application of the Obligations by the Secured Party.  Each Grantor with
respect to its property constituting such Collateral, shall be obligated for,
and the proceeds of sale shall be applied first to, the costs of taking,
assembling, finishing, collecting, refurbishing, storing, guarding, insuring,
preparing for sale, and selling the Collateral, including the fees and
disbursements of attorneys, auctioneers, appraisers and accountants employed by
the Secured Party.  Proceeds shall then be applied to the payment, in whatever
order the Secured Party may elect, of all of the Obligations.  The Secured Party
shall return any excess to such Grantor or to whomever may be fully entitled to
receive the same or as a court of competent jurisdiction may direct.  In the
event that the proceeds of any sale or other disposition of the Collateral are
insufficient to pay in full the Obligations, such Grantor shall remain liable
for any deficiency.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.02.  Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business each Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party
against risk of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by the Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral.  Each Grantor  acknowledges that the purpose of this
Section 5.02 is to provide non-exhaustive indications of what actions or
omissions by the Secured Party would fulfill the Secured Party’s duties under
the UCC or the Uniform Commercial Code as in effect in other relevant
jurisdiction in the Secured Party’s exercise of remedies against the Collateral
and that other actions or omissions by the Secured Party shall not be deemed to
fail to fulfill such duties solely on account of not being indicated in this
Section 5.02.  Without limitation upon the foregoing, nothing contained in this
Section 5.02 shall be construed to grant any rights to each Grantor or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section 5.02.


SECTION 5.03.  Waiver.  Each Grantor waives any right, to the extent applicable
law permits, to receive prior notice of, or a judicial or other hearing with
respect to, any action or prejudgment remedy or proceeding by the Secured Party
to take possession, exercise control over, or dispose of any item of the
Collateral in any instance (regardless of where such Collateral may be located)
where such action is permitted under the terms of this Agreement or any other
Loan Document, or by applicable law, or of the time, place or terms of sale in
connection with the exercise of the Secured Party’s rights hereunder and such
Grantor also waives, to the extent permitted by law, any bond, security or
sureties required by any statute, rule or otherwise by law as an incident to any
taking of possession by the Secured Party of property subject to the Secured
Party’s Lien.  Each Grantor further waives any damages (direct, consequential or
otherwise) occasioned by the enforcement of the Secured Party’s rights under
this Agreement and any other Loan Document including the taking of possession of
any Collateral all to the extent that such waiver is permitted by law and to the
extent that such damages are not caused by the Secured Party’s gross negligence
or willful misconduct.  These waivers and all other waivers provided for in this
Agreement and any other Loan Documents have been negotiated by the parties and
each Grantor acknowledges that it has been represented by counsel of its own
choice and has consulted such counsel with respect to its rights hereunder.


SECTION 5.04.  Other Rights.  Each Grantor agrees that the Secured Party shall
not have any obligation to preserve rights to any Collateral against prior
parties or to proceed first against any Collateral or to marshall any Collateral
of any kind for the benefit of any other creditors of such Grantor or any other
Person.  The Secured Party is hereby granted, to the extent that such Grantor is
permitted to grant a license or right of use, a license or other right to use,
without charge, labels, patents, copyrights, rights of use, of any name, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature of such Grantor as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and such
Grantor’s rights under all licenses and any franchise, sales or distribution
agreements shall inure to the Secured Party’s benefit.


 
 

--------------------------------------------------------------------------------

 


SECTION 5.05.  Expenses. Each Grantor agrees that it shall pay on demand
therefor all costs and expenses incurred in amending, implementing, perfecting,
collecting, defending, declaring and enforcing the Secured Party’s rights and
security interests in the Collateral hereunder or under the Credit Agreement or
any other Loan Document or other instrument or agreement delivered in connection
herewith or therewith, including, but not limited to, searches and filings, and
the Secured Party’s reasonable attorneys’ fees (regardless of whether any
litigation is commenced, whether a default is declared hereunder, and regardless
of tribunal or jurisdiction).


VI.           GENERAL PROVISIONS


SECTION 6.01.  Termination.  This Agreement shall remain in full force and
effect until all the Obligations shall have been indefeasibly fully paid and
satisfied and the Credit Agreement shall have expired or been terminated and,
until such time, the Secured Party shall retain all security in and title to all
existing and future Collateral held by it hereunder.


SECTION 6.02.  Remedies Cumulative.  The Secured Party’s rights and remedies
under this Agreement shall be cumulative and non-exclusive of any other rights
or remedies which it may have under the Credit Agreement, any other Loan
Document or any other agreement or instrument, by operation of law or otherwise
and may be exercised alternatively, successively or concurrently as the Secured
Party may deem expedient.


SECTION 6.03.  Binding Effect.  This Agreement is entered into for the benefit
of the parties hereto and their successors and assigns.  It shall be binding
upon and shall inure to the benefit of the said parties, their successors and
assigns.  No Grantor shall assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Secured Party and any
attempted assignment shall be null and void.


SECTION 6.04.  Notices.  Wherever this Agreement provides for notice to either
party (except as expressly provided to the contrary), it shall be in writing and
given in the manner specified in Section 9.01 of the Credit Agreement.  Such
notices to each Grantor shall be delivered to the address for notices set forth
on Schedule A annexed hereto.


SECTION 6.05.  Waiver.  No delay or failure on the part of the Secured Party in
exercising any right, privilege, remedy or option hereunder shall operate as a
waiver of such or any other right, privilege, remedy or option, and no waiver
shall be valid unless in writing and signed by an officer of the Secured Party
and only to the extent therein set forth.


SECTION 6.06.  Modifications and Amendments.  This Agreement and the other
agreements to which it refers constitute the complete agreement between the
parties with respect to the subject matter hereof and may not be changed,
modified, waived, amended or terminated orally, but only by a writing signed by
the party to be charged.


SECTION 6.07.  Several Agreements.   This Agreement shall constitute the several
obligations and agreements of each Grantor and may be amended, restated,
supplemented or otherwise modified from time to time, with respect to any
Grantor without the consent or approval of any other Grantor, and no such
amendment, restatement, supplement or  modification shall be deemed to amend,
restate, supplement or modify the obligations of any other Grantor hereunder.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 6.08.  Survival of Representations and Warranties.  The representations
and warranties of each Grantor made or deemed made herein shall survive the
execution and delivery of this Agreement.


SECTION 6.09.  Severability.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 6.10.  Applicable Law; Consent to Jurisdiction; Waiver of Jury
Trial.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR
CHOICE OF LAWS.  EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY
OF NASSAU OR COUNTY OF SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST
IT AND RELATED TO OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR
HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR ANY DOCUMENT OR ANY
INSTRUMENT REFERRED TO HEREIN OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED
IN OR BY SUCH COURTS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR
AGREES (i) NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT
OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE
CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT AND (ii) NOT TO ASSERT ANY
COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM
CONSTITUTES A COMPULSORY OR MANDATORY COUNTERCLAIM UNDER APPLICABLE RULES OF
CIVIL PROCEDURE. EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT
BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS
AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK.  EACH GRANTOR AND
THE SECURED PARTY EACH IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


SECTION 6.11.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which taken
together shall constitute one and the same agreement.


[the next page is the signature page]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.
 

 
PEOPLE’S UNITED BANK
           
By:
/s/ Raymond Fincken    
Name:
Raymond Fincken
    Title:    




      GRANTORS:             ORBIT INTERNATIONAL CORP.   BEHLMAN ELECTRONICS,
INC.               By:
/s/ David Goldman
  By:
/s/ David Goldman
  Name:
David Goldman
  Name:
David Goldman
  Title:
Chief Financial Officer
  Title:
Chief Financial Officer
 



TULIP DEVELOPMENT LABORATORY, INC.
 
INTEGRATED CONSULTING SERVICES, INC.
              By:
/s/ David Goldman
  By:
/s/ David Goldman
  Name:
David Goldman
  Name:
David Goldman
  Title:
Chief Financial Officer
  Title:
Chief Financial Officer
 



[signature page to Security Agreement]
 
 

--------------------------------------------------------------------------------